DETAILED ACTION
	This application is a Division of Application No. 15/921,623, now U.S. Patent No. 10,907,907.
Election/Restrictions
Applicant's election with traverse of the species of Figure 5 in the reply filed on June 8, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no search and examination burden on the Examiner.  This is not found persuasive because the species are mutually exclusive.  There would be no burden if applicants stated for the record the species are not patentably distinct and obvious variants of one another.
The requirement is still deemed proper and is therefore made FINAL.
Claim 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 
Regarding claim 13-17, the claims read on the nonelected species of Figures 6-8 having “split structures.”
Claim Objections
Claim 8 is objected to because of the following informalities:
The recitation “accommodate accommodating” in line 8 should read -- accommodate --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation “first wider channel, a second wider channel and a third wider channel” in lines 11-12 is indefinite, since the claim also recites “a plurality of first inclined channels and a plurality of first curved channels” in line 23.  It is unclear whether the structure are the same or different.  Similarly, the recitation “first narrower channel, a second narrower channel and a third narrower channel” in lines 16-17 is indefinite, since the claim also recites “a plurality of second inclined channels and a plurality of second curved channels” in line 27.
The term “inclined” in claim 8 is a relative term which renders the claim indefinite, since the claim does not set forth a reference point for the structure to be relatively inclined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 as best understood is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hardesty (8,919,426) in view of Davenport (1,622,376) and Zdneke et al. (5,060,722).
Hardesty (annotated Figure 7, next page) discloses a heat dissipation structure comprising: 
a heat conductive plate (formed by a pair of plates, only one shown for clarity) for thermally contacting the at least one heat source; and 
a sealed channel arrangement located on the heat conductive plate, the channel arrangement comprising a first channel portion (right side) and a second channel portion (left side), the first channel portion connected to the second channel portion so that the channel arrangement forms a closed loop, 
wherein the first channel portion comprises a first channel, a second channel and a third channel (discussed below with respect to the first linear channels and first curved channels), the third channel is a sealed fluid conduit along a length with two open opposite ends of the third channel respectively fluidly connected to the first channel and the second channel, 
wherein the second channel portion comprises a first channel, a second channel and a third channel (discussed below with respect to the second linear channels and second curved channels), the third channel is a sealed fluid conduit along a length with two open opposite ends of the third channel respectively fluidly connected to the first channel and the second channel; 
wherein the heat conductive plate has a heat absorbing edge 730 and a condensing edge 740 opposite to each other, the first channel portion comprises a plurality of first linear channels and a plurality of first curved channels, two opposite 3Preliminary Amendment filed December 4, 2020ends of each of the plurality of first curved channels are respectively connected to two of the plurality of first linear channels, the plurality of first curved channels and the plurality of first linear channels are arranged along the heat absorbing edge 730, the second channel portion comprises a plurality of second linear channels and a plurality of second curved channels and a returning channel, two opposite ends of each of the plurality of second curved channels are respectively connected to two of the plurality of second linear channels, the second curved channels and the second linear channels are arranged along the heat absorbing edge 730, the returning channel is closer to the condensing edge 740 than the plurality of first linear channels and the plurality of second linear channels, and two opposite ends of the returning channel are respectively connected to one of the plurality of first linear channels and one of the plurality of second linear channels that are respectively located at two opposite sides of the heat conductive plate;  


    PNG
    media_image1.png
    788
    752
    media_image1.png
    Greyscale

	but does not disclose the first channel portion being a wider channel portion and the second channel portion being a narrower channel portion, nor
	the plurality of first linear channels and the plurality of second linear channels being inclined.
Davenport (Figures 1-2) discloses a heat dissipation structure A comprising: 
a heat conductive plate (3, 4) for thermally contacting the at least one heat source; and 
a channel arrangement located on the heat conductive plate (3, 4), the channel arrangement comprising a wider channel portion b and a narrower channel portion c, the wider channel portion b  connected to the narrower channel portion c, and 
wherein the wider channel portion b comprises a first linear wider channel, a second linear wider channel and a third curved wider channel, the third curved wider channel is a sealed fluid conduit along a length with two open opposite ends of the third curved wider channel respectively fluidly connected to the first linear wider channel and the second linear wider channel, 
wherein the narrower channel portion c comprises a first linear narrower channel, a second linear narrower channel and a third curved narrower channel, the third curved narrower channel is a sealed fluid conduit along a length with two open opposite ends of the third curved narrower channel respectively fluidly connected to the first linear narrower channel and the second linear narrower channel,
wherein the wider channel portion b is wider than the narrower channel portion c for the purpose of facilitating vaporization.
Zdneke et al. (Figure 2) discloses a heat dissipation structure 24 comprising: 
a heat conductive plate 24 for thermally contacting the at least one heat source; and 
a channel arrangement 38 located on the heat conductive plate 24, the channel arrangement 28 comprising a channel portion having a plurality of first linear channels (76, 78, 80, 82) inclined with respect to side edge 48 and a plurality of first curved channels (92, 104, 110, 114), two opposite3Preliminary Amendment filed December 4, 2020 ends of each of the plurality of first curved channels (92, 104, 110, 114) are respectively connected to two of the plurality of first inclined linear channels  (76, 78, 80, 82) for the purpose of increasing the channel length for heat transfer.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Hardesty a wider channel portion and a narrower channel portion for the purpose of facilitating vaporization as recognized by Davenport, and employ in Hardesty the channel portions having a plurality of first linear channels inclined with respect to a side edge and a plurality of first curved channels for the purpose of increasing the channel length for heat transfer as recognized by Zdneke et al..
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the recitation “adapted to accommodate a fluid and thermally contact at least one heat source” in the preamble does not positively recite a structure.  
The recitation “such that the fluid absorbs heat generated by the at least one heat source through the heat conductive plate so as to at least partially change phase of the fluid” is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).  As previously stated, the “fluid” and “heat source” are no positively recited.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardesty (8,919,426) in view of Davenport (1,622,376) and Zdneke et al. (5,060,722) as applied to claim(s) 8 above, and further in view of Chou et al. (10,260,819).
The combined teachings of Hardesty, Davenport and Zdneke et al. lack a part of the plurality of first curved channels near the returning channel and a part of the plurality of second curved channels near the returning channel are connected to the returning channel.  
Chou et al. (annotated Figure 1, next page) discloses a heat dissipation structure 130 comprising: 
a heat conductive plate (roll bonded plates) for thermally contacting the at least one heat source; and 
a sealed channel arrangement located on the heat conductive plate, the channel arrangement forming a closed loop with a channel portion having a plurality of inclined channels, a plurality of curved channels and a returning channel 140A, two opposite ends of each of the plurality of curved channels are respectively connected to two of the plurality of inclined channels, and two opposite ends of the returning channel 140A are respectively connected to the plurality of inclined channels,
wherein a part of the plurality of curved channels near the returning channel 140A are connected to the returning channel 140A via connecting channels (discussed in claim 11 below) for the purpose of improving fluid transport of the vaporized fluid.
	
    PNG
    media_image2.png
    524
    850
    media_image2.png
    Greyscale


It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Hardesty, Davenport and Zdneke et al. a part of the plurality of curved channels near the returning channel are connected to the returning channel for the purpose of improving fluid transport of the vaporized fluid as recognized by Chou et al..
Regarding claim 11, Figure 1 (annotated, above) of Chou et al. discloses a plurality of connecting channels, two opposite ends of each of the plurality of connecting channels are respectively connected to one of the plurality of curved channels near the returning channel 140A and the returning channel 140A.	

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763